 



Exhibit 10.8
WAIVER, CONSENT AND SECOND AMENDMENT TO SECOND AMENDED AND
RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT
This WAIVER, CONSENT AND SECOND AMENDMENT TO SECOND AMENDED AND RESTATED
REVOLVING CREDIT AND SECURITY AGREEMENT (the “Second Amendment”) is made as of
this 27th day of September, 2006 by and between CAPITALSOURCE FINANCE LLC, a
Delaware limited liability company, with its chief executive office located at
4445 Willard Avenue, Chevy Chase, Maryland 20815 (“Lender”) and UNITED STATES
PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH, a Delaware limited liability
company (“USPG”), NATIONSHEALTH HOLDINGS, L.L.C., a Florida limited liability
company (“NHH”), and NATIONSHEALTH, INC., a Delaware corporation
(“NationsHealth”) (jointly and severally, the “Borrower").
W I T N E S S E T H:
WHEREAS, Lender and Borrower (other than Nationshealth) entered into a certain
Revolving Credit and Security Agreement dated as of the 30th day of April, 2004
(the “Original Credit Agreement") whereby Lender agreed to make loans, advances
and other extensions of credit to Borrower thereunder; and
WHEREAS, Lender and Borrower (other than Nationshealth) entered into a certain
Amended and Restated Revolving Credit and Security Agreement dated as of the
29th of June, 2004 (as amended by the Prior Amendments (defined below), the
“First Amended and Restated Agreement") whereby Lender made available to
Borrower (other than Nationshealth) a separate Overadvance Facility and
permitted Borrower (other than Nationshealth) to include its inventory within
the Borrowing Base for the Revolving Facility; and
WHEREAS, Lender and Borrower (other than Nationshealth) amended the First
Amended and Restated Agreement in certain respects pursuant to a certain First
Amendment to Amended and Restated Revolving Credit and Security Agreement dated
as of the 10th day of August, 2004 (the “Prior First Amendment"); and
WHEREAS, on August 31, 2004, Millstream Acquisition Corporation (“MAC”) changed
its name to Nationshealth, Inc.; and
WHEREAS, on August 31, 2004, N Merger, LLC, a wholly owned subsidiary of MAC,
was merged with and into NationsHealth Holdings, L.L.C. and as a result of the
merger, NationsHealth Holdings, L.L.C. continued as the surviving limited
liability company; and
WHEREAS, Lender and Borrower amended the First Amended and Restated Agreement in
certain respects pursuant to a certain Joinder and Second Amendment to Amended
and Restated Revolving Credit and Security Agreement dated as of the 14th day of
September, 2004 in order to join Nationshealth, Inc. as a party to the Agreement
(the “Prior Second Amendment"); and
WHEREAS, Lender and Borrower amended the First Amended and Restated Agreement in
certain respects pursuant to a certain Third Amendment to Amended and Restated
Revolving Credit and Security Agreement dated as of the 3rd day of November,
2004 (the “Prior Third Amendment”), a certain Fourth Amendment to Amended and
Restated Revolving Credit and Security Agreement dated as of the 10th day of
February, 2005 (the “Prior Fourth Amendment”), a certain Fifth Amendment to
Amended and Restated Revolving Credit and Security Agreement dated as of the
28th day of February 2005 (the “Prior Fifth Amendment”), certain Sixth Amendment
to Amended and Restated Revolving

 

 



--------------------------------------------------------------------------------



 



Credit and Security Agreement dated as of the 13th day of May, 2005 (the “Prior
Sixth Amendment”), certain Seventh Amendment to Amended and Restated Revolving
Credit and Security Agreement dated as of the 29th day of July, 2005 (the “Prior
Seventh Amendment”), and a certain Eighth Amendment to Amended and Restated
Revolving Credit and Security Agreement dated as of the 23rd day of August, 2005
(the “Prior Eighth Amendment”) and together with the Prior First Amendment, the
Prior Second Amendment, the Prior Third Amendment, the Prior Fourth Amendment,
the Prior Fifth Amendment, the Prior Sixth Amendment, and the Prior Seventh
Amendment, collectively, the “Prior Amendments"); and
WHEREAS, Lender and Borrower entered into a certain Second Amended and Restated
Revolving Credit and Security Agreement dated as of the 21st of March, 2006 (as
amended hereby, and as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement"); and
WHEREAS, Lender and Borrower amended the Second Amended and Restated Revolving
Credit and Security Agreement in certain respects pursuant to a certain First
Amendment to Second Amended and Restated Revolving Credit and Security Agreement
dated the 11th day of August, 2006 (the "First Amendment”); and
WHEREAS, Borrower requested and Lender agreed to the further modification of
certain provisions of the Agreement and a waiver of a certain Event of Default
which occurred under the Agreement upon the terms and subject to the conditions
set forth herein; and
WHEREAS, Section 12.8 of the Agreement provides that no modification or
amendment of the Agreement shall be effective unless the same shall be in
writing and signed by the parties thereto.
NOW, THEREFORE, in consideration of the promises and other mutual covenants
contained herein, the receipt and sufficiency of which is hereby acknowledged,
Lender and Borrower agree as follows:
1.    Waiver and Consent.
(a)    Borrower hereby acknowledges and agrees that pursuant to clause (a) of
Section 7.6 of the Agreement it is prohibited from making payments of severance
in excess of $250,000 in the aggregate during any twelve month period without
the prior written consent of Lender. Borrower acknowledges and agrees that it
has made severance payments in excess of $250,000 during the period commencing
January 1, 2006 and continuing through September 15, 2006 in violation of
Section 7.6 of the Agreement which constitutes an Event of Default under the
Agreement. Borrower has requested that Lender agree to a waiver of such Event of
Default for the twelve month period ending September 30, 2006. Subject to the
terms and conditions of this Section 1, the Lender does hereby waive such Event
of Default.
(b)    Borrower hereby acknowledges and agrees that it is obligated to make
additional payments of severance during the period commencing as of
September 30, 2006 and continuing through December 31, 2007 in the aggregate
amount of $582,292 (the “Scheduled Severance Payments”). Borrower has requested
that Lender consent to the payment of the Scheduled Severance Payments under
clause (a) of Section 7.6. Lender hereby consents to the payment of the
Scheduled Severance Payments on the following terms and conditions:

  (i)  
The payment of the Scheduled Severance Payments shall be made prior to
December 31, 2007;

  (ii)  
The payment of the Scheduled Severance Payments shall be in lieu of any payments
of severance which Borrower would otherwise be permitted to pay under clause
(a) of Section 7.6 of the Agreement during the period commencing as of
September 30, 2006 and continuing through December 31, 2006;

 

- 2 -



--------------------------------------------------------------------------------



 



  (iii)  
Borrower shall not make any payments of severance other than the Scheduled
Severance Payments without the prior written consent of Lender;

  (iv)  
Borrower shall not make any Scheduled Severance Payments if a Default or Event
of Default shall have occurred and be continuing as of the date of the making of
any such payment;

  (v)  
All payments of severance by Borrower after December 31, 2007 shall be governed
by Section 7.6 of the Agreement; and

  (vi)  
Borrower’s failure to comply with the foregoing terms and conditions shall
constitute an Event of Default.

(c)    Borrower hereby acknowledges and agrees that pursuant to Section 1 of
Annex I of the Agreement it is prohibited from permitting EBITDA to be less than
$850,000 for the Test Period ending July 31, 2006. Borrower acknowledges and
agrees that EBITDA was less than $850,000 for the Test Period ending July 31,
2006 which constitutes an Event of Default under the Agreement. Borrower has
requested that Lender agree to a waiver of such Event of Default. Subject to the
terms and conditions of this Section 1, the Lender does hereby waive such Event
of Default.
(d)    Borrower hereby acknowledges and agrees that pursuant to Section 2 of
Annex I of the Agreement it is prohibited from permitting the Fixed Charge
Coverage Ratio to be less than 1.0 to 1.0 for the Test Period ending July 31,
2006. Borrower acknowledges and agrees that the Fixed Charge Coverage Ratio was
less than 1.0 to 1.0 for the Test Period ending July 31, 2006 which constitutes
an Event of Default under the Agreement. Borrower has requested that Lender
agree to a waiver of such Event of Default. Subject to the terms and conditions
of this Section 1, the Lender does hereby waive such Event of Default.
(e)    Borrower hereby acknowledges and agrees that pursuant to Section 3 of
Annex I of the Agreement it is prohibited from permitting its Cash Velocity to
be less than $3,500,000 for the calendar month ending July 31, 2006. Borrower
acknowledges and agrees that its Cash Velocity was less than $3,500,000 for the
calendar month ending July 31, 2006 which constitutes an Event of Default under
the Agreement. Borrower has requested that Lender agree to a waiver of such
Event of Default. Subject to the terms and conditions of this Section 1, the
Lender does hereby waive such Event of Default.
(f)    Except as set forth in this Section 1, the foregoing waivers and consents
do not extend to the Borrower’s compliance with Section 7.6 or the above
referenced sections of Annex I of the Agreement for any subsequent periods.
Further, the foregoing does not constitute an agreement by Lender to waive the
provisions of any affirmative, negative or financial covenant or other provision
of the Agreement at any time in the future or any other Events of Default which
may have occurred but which are not referenced within this Section 1. The
foregoing waivers and consents shall not imply any obligation or commitment of
Lender to provide any further waivers or consents under the Agreement or any of
the other Loan Documents to Borrower at any other time and does not constitute a
course of dealing or a course of conduct. Lender hereby reserves all of its
rights under the Agreement and the other Loan Documents except as specifically
provided in this Section 1.

 

- 3 -



--------------------------------------------------------------------------------



 



2.    Amendment of Agreement. As of the Effective Date (defined below), Lender
and Borrower hereby agree to amend the Agreement as follows:
(a)    Subsection (a) of Section 2.1 of the Agreement, entitled “The Revolving
Facility” is hereby amended and restated as follows:
(a)   Subject to the provisions of this Agreement, Lender shall continue the
Existing Advances and make Advances to Borrower under the Revolving Facility
from time to time during the Term, provided that, notwithstanding any other
provision of this Agreement, the aggregate amount of all Advances at any one
time outstanding under the Revolving Facility shall not exceed either of (a) the
Facility Cap, or (b) the Availability. The Revolving Facility is a revolving
credit facility, which may be drawn, repaid and redrawn, from time to time as
permitted under this Agreement. Any determination as to whether there is
Availability for Advances shall be made by Lender in its sole discretion and,
absent demonstrable error, is final and binding upon Borrower. Unless otherwise
permitted by Lender, each Advance shall be in an amount of at least $1,000.
Subject to the provisions of this Agreement, Borrower may request Advances under
the Revolving Facility up to and including the value, in U.S. Dollars, of the
sum of (i) Eighty-Five percent (85%) of the Borrowing Base for Eligible Billed
Receivables, (ii) Sixty percent (60%) of the Borrowing Base for Eligible
Unbilled Receivables, and (iii) as determined by Lender in its sole discretion
following the completion of the Inventory Field Examination, either (a) Fifty
percent (50%) of the Borrowing Base for Eligible Finished Goods Inventory valued
at the lower of cost basis or market value or (b) Eighty-Five percent (85%) of
the Borrowing Base for Eligible Inventory valued at orderly liquidation value,
minus, if applicable, amounts adjusted or reserved pursuant to this Agreement
(such calculated amount being referred to herein as the “Availability”);
provided, however, that at no time shall more than Four Hundred Thousand and
00/100 ($400,000.00) of the Availability be comprised of Eligible Inventory.
Advances under the Revolving Facility automatically shall be made for the
payment of interest on the Notes and other Obligations on the date when due to
the extent available and as provided for herein. Notwithstanding any provision
of this subsection (a) to the contrary, Borrower shall not be permitted to
include Eligible Inventory in the Availability unless and until Lender has
completed and reviewed an independent appraisal and field examination of
Borrower’s Inventory at the expense of Borrower and the results of which are
satisfactory to Lender in its sole discretion (the “Inventory Field
Examination”).
(b)    Section 2.3 of the Agreement, entitled “Interest” is hereby amended and
restated as follows:
2.3   Interest
Interest on outstanding Advances under the Revolving Note shall be payable
monthly in arrears on the first day of each calendar month at an annual rate of
Prime Rate plus 2.50%, provided, however, that, notwithstanding any provision of
any Loan Document, for the purpose of calculating interest hereunder, the Prime
Rate shall be not less than 4.0%, in each case calculated on the basis of a
360-day year and for the actual number of calendar days elapsed in each interest
calculation period. Interest accrued on each Advance under the Revolving Note
shall be due and payable on the first day of each calendar month, in accordance
with the procedures provided for in Section 2.6, commencing April 1, 2006, and
continuing until the later of the expiration of the Term and the full
performance and irrevocable payment in full in cash of the Obligations relating
to Advances and termination of this Agreement.

 

- 4 -



--------------------------------------------------------------------------------



 



(c)    Section 2.4 of the Agreement, entitled “Revolving Facility Disbursements;
Requirement to Deliver Borrowing Certificate” is hereby amended and restated as
follows:
2.4   Revolving Facility Disbursements; Requirement to Deliver Borrowing
Certificate
So long as no Default or Event of Default shall have occurred and be continuing,
Borrower may give Lender irrevocable written notice requesting an Advance under
the Revolving Facility by delivering to Lender not later than 11:00 a.m.
(Eastern Standard Time) at least one but not more than four Business Days before
the proposed borrowing date of such requested Advance (the “Borrowing Date"), a
completed Borrowing Certificate and relevant supporting documentation
satisfactory to Lender, which shall (i) specify the proposed Borrowing Date of
such Advance which shall be a Business Day, (ii) specify the principal amount of
such requested Advance, (iii) certify the matters contained in Section 4.2, and
(iv) specify the amount of any Medicare or Medicaid recoupments and/or
recoupments of any third-party payor being sought, requested or claimed, or, to
Borrower’s knowledge, threatened against Borrower or Borrower’s Affiliates. Each
time a request for an Advance is made, and, in any event and regardless of
whether an Advance is being requested, on Tuesday of each week during the Term
(and so long as a Default or Event of Default exists, more frequently if Lender
shall so request) until the Obligations are indefeasibly paid in cash in full
and this Agreement is terminated, Borrower shall deliver to Lender a Borrowing
Certificate accompanied by a separate detailed aging and categorizing of
Borrower’s accounts receivable and accounts payable and such other supporting
documentation with respect to the figures and information in the Borrowing
Certificate as Lender shall reasonably request from a credit or security
perspective or otherwise. On each Borrowing Date, Borrower irrevocably
authorizes Lender to disburse the proceeds of the requested Advance to the
appropriate Borrower’s account(s) as set forth on Schedule 2.4, in all cases for
credit to the appropriate Borrower (or to such other account as to which the
appropriate Borrower shall instruct Lender) via Federal funds wire transfer no
later than 4:00 p.m. (Eastern Standard Time). Notwithstanding any provision of
this Agreement to the contrary, if the average outstanding balance under the
Revolving Facility during any calendar month is less than $2,500,000 Borrower
acknowledges and agrees that Lender shall be entitled to calculate interest and
fees hereunder, including without limitation, the calculations set forth in
Sections 2.3, 2.5 and 3.3, as if the average outstanding balance for such
calendar month was $2,500,000.
(d)    Section 2.5 of the Agreement, entitled “Revolving Facility Collections;
Repayment; Borrowing Availability and Lockbox” is hereby amended and restated as
follows:
2.5   Revolving Facility Collections; Repayment; Borrowing Availability and
Lockbox
Each Borrower shall maintain one or more lockbox accounts (individually and
collectively, the “Lockbox Account") with one or more banks acceptable to Lender
(each, a “Lockbox Bank"), and shall execute with each Lockbox Bank one or more
agreements acceptable to Lender (individually and collectively, the “Lockbox
Agreement"), and such other agreements related thereto as Lender may require.
Each Borrower shall ensure that all collections of their respective Accounts and
all other cash payments received by any Borrower, including CIGNA Receipts, are
paid and delivered directly from Account Debtors and other Persons into the
appropriate Lockbox Account. The Lockbox Agreements shall provide that the
Lockbox Banks will transfer on the same Business Day all funds paid into the
Lockbox Accounts into a depository account or accounts maintained by Lender or
an Affiliate of Lender at such bank as Lender may

 

- 5 -



--------------------------------------------------------------------------------



 



communicate to Borrower and the applicable Lockbox Bank from time to time in
accordance with the Lockbox Agreement (the “Concentration Account"), except,
with respect only to Accounts payable by Medicaid/Medicare Account Debtors, as
instructed by the applicable Borrower to whom such Accounts are payable as
permitted pursuant to the applicable Lockbox Agreement. Notwithstanding and
without limiting any other provision of any Loan Document, Lender shall apply,
on a daily basis, all funds transferred into the Concentration Account pursuant
to the Lockbox Agreement and this Section 2.5 in such order and manner as
determined by Lender. To the extent that any Accounts are collected by any
Borrower or any other cash payments received by any Borrower are not sent
directly to the appropriate Lockbox Account but are received by any Borrower or
any of their Affiliates, such collections and proceeds shall be held in trust
for the benefit of Lender and immediately remitted (and in any event within two
(2) Business Days), in the form received, to the appropriate Lockbox Account for
immediate transfer to the Concentration Account. Borrower acknowledges and
agrees that compliance with the terms of this Section 2.5 is an essential term
of this Agreement, and that, in addition to and notwithstanding any other rights
Lender may have hereunder, under any other Loan Document, under applicable law
or at equity, upon each and every failure by any Borrower or any of their
Affiliates to comply with any such terms Lender shall be entitled to assess a
non-compliance fee which shall operate to increase the Applicable Rate by two
percent (2.0%) per annum during any period of non-compliance, whether or not a
Default or an Event of Default occurs or is declared, provided that nothing
shall prevent Lender from considering any failure to comply with the terms of
this Section 2.5 to be a Default or an Event of Default. All funds transferred
to the Concentration Account for application to the Obligations under the
Revolving Facility shall be applied to reduce the Obligations under the
Revolving Facility, but, for purposes of calculating interest hereunder shall be
subject to a five (5) Business Day clearance period. If as the result of
collections of Accounts and/or any other cash payments received by any Borrower
pursuant to this Section 2.5 a credit balance exists with respect to the
Concentration Account, such credit balance shall not accrue interest in favor of
a Borrower, but shall be available to Borrower upon Borrower’s written request.
If applicable, at any time prior to the execution of all or any of the Lockbox
Agreements and operation of all or any of the Lockbox Accounts, each Borrower
and their Affiliates shall direct all collections or proceeds it receives on
Accounts or from other Collateral to the accounts(s) and in the manner specified
by Lender in its sole discretion.
(e)    Section 6.4 of the Agreement, entitled “Compliance with Legal and Other
Obligations” is hereby amended and restated as follows:
6.4   Compliance with Legal and Other Obligations
Borrower shall (i) comply in all material respects with all laws, statutes,
rules, regulations, ordinances and tariffs of all Governmental Authorities
applicable to it or its business, assets or operations, including applicable
requirements of the Standards for Privacy of Individually Identifiable Health
Information which were promulgated pursuant to HIPAA; (ii) pay all taxes,
assessments, fees, governmental charges, claims for labor, supplies, rent and
all other obligations or liabilities of any kind, except liabilities being
contested in good faith and against which adequate reserves have been
established in accordance with GAAP, (iii) perform in accordance with its terms
each contract, agreement or other arrangement to which it is a party or by which
it or any of the Collateral is bound, except where the failure to comply, pay or
perform would not reasonably be expected to have a Material Adverse Effect,
(iv) maintain and comply with all material Permits necessary to conduct its
business and comply with any new or additional requirements that may be imposed
on it or its business, and (v) properly file all Medicaid/Medicare cost reports.

 

- 6 -



--------------------------------------------------------------------------------



 



(f)    Section 6.6 of the Agreement, entitled “True Books” is hereby amended and
restated as follows:
6.6   True Books
Borrower shall (i) keep true, complete and accurate books of record and account
in accordance with commercially reasonable business practices in which true and
correct entries are made of all of its and their dealings and transactions in
all material respects; and (ii) set up and maintain on its books such reserves
as may be required by GAAP with respect to doubtful accounts and all taxes,
assessments, charges, levies and claims and with respect to its business, and
include such reserves in its quarterly as well as year end financial statements.
(g)    Section 7.2 of the Agreement, entitled “Permitted Indebtedness” is hereby
amended and restated as follows:
7.2   Permitted Indebtedness
Borrower shall not create, incur, assume or suffer to exist any Indebtedness,
except the following (collectively, “Permitted Indebtedness"): (i) Indebtedness
under the Loan Documents, (ii) any Indebtedness set forth on Schedule 7.2, (iii)
Capitalized Lease Obligations incurred after April 30, 2004 and Indebtedness
incurred pursuant to purchase money Liens permitted by Section 7.3(v), provided
that the aggregate amount of such Capitalized Lease Obligations and purchase
money indebtedness outstanding at any time shall not exceed $75,000, (iv)
Indebtedness in connection with advances made by a stockholder in order to cure
any default of the financial covenants set forth on Annex I; provided, however,
that such Indebtedness shall be on an unsecured basis, subordinated in right of
repayment and remedies to all of the Obligations and to all of Lender’s rights
pursuant to a subordination agreement in form and substance satisfactory to
Lender; (v) accounts payable to trade creditors and current operating expenses
(other than for borrowed money) which are not aged more than 120 calendar days
from the billing date or more than 30 days from the due date, in each case
incurred in the ordinary course of business and paid within such time period,
unless the same are being contested in good faith and by appropriate and lawful
proceedings and such reserves, if any, with respect thereto as are required by
GAAP and deemed adequate by Borrower’s independent accountants shall have been
reserved; (vi) borrowings incurred in the ordinary course of business and not
exceeding $10,000 individually or in the aggregate outstanding at any one time,
provided, however, that such Indebtedness shall be on an unsecured basis,
subordinated in right of repayment and remedies to all of the Obligations and to
all of Lender’s rights pursuant to a subordination agreement in form and
substance satisfactory to Lender; (vii) Permitted Subordinated Debt or
Indebtedness to            US Bioservices Corporation            as permitted
under the Joint Venture Dissolution Consent. Borrower shall not make prepayments
on any existing or future Indebtedness in excess of $10,000 to any Person other
than to Lender or to the extent specifically permitted by this Agreement or any
subsequent agreement between Borrower and Lender.

 

- 7 -



--------------------------------------------------------------------------------



 



(h)    Section 7.3 of the Agreement, entitled “Permitted Liens” is hereby
amended and restated as follows:
7.3   Permitted Liens
Borrower shall not create, incur, assume or suffer to exist any Lien upon, in or
against, or pledge of, any of the Collateral, or any of its properties or assets
or any of its authorized but unissued or treasury shares, securities or other
equity or ownership or partnership interests, whether now owned or hereafter
acquired, except the following (collectively, “Permitted Liens”): (i) Liens
under the Loan Documents or otherwise arising in favor of Lender, (ii) Liens
imposed by law for taxes (other than payroll taxes), assessments or charges of
any Governmental Authority for claims not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained by such Person in
accordance with GAAP to the satisfaction of Lender in its sole discretion, (iii)
(A) statutory Liens of landlords (provided that any such landlord has executed a
Landlord Waiver and Consent in form and substance satisfactory to Lender) and of
carriers, warehousemen (provided that any such warehousemen have executed a
Warehouse Waiver and Consent in form and substance satisfactory to Lender),
mechanics, materialmen, and (B) other Liens imposed by law or that arise by
operation of law in the ordinary course of business from the date of creation
thereof, in each case only for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained by such Person in
accordance with GAAP to the satisfaction of Lender in its sole discretion,
(iv) Liens (A) incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), statutory obligations
and other similar obligations, or (B) arising as a result of progress payments
under government contracts, (v) purchase money Liens (A) securing Indebtedness
permitted under Section 7.2(iii), or (B) in connection with the purchase by such
Person of equipment in the normal course of business, provided that such
payables shall not exceed any limits on Indebtedness provided for herein and
shall otherwise be Permitted Indebtedness hereunder, (vi) Liens securing the MHR
Subordinated Debt, and (vii) Liens disclosed on Schedule 7.3; provided, that the
Lien in favor of Gilbraltar Bank, FSB shall not extend to any additional
collateral or secure any Indebtedness in excess of $300,000.
(i)    Section 7.4 of the Agreement, entitled “Investments; New Facilities or
Collateral; Subsidiaries” is hereby amended and restated as follows:
7.4   Investments; New Facilities or Collateral; Subsidiaries
Borrower, directly or indirectly, shall not (i) purchase, own, hold, invest in
or otherwise acquire obligations or stock or securities of, or any other
interest in, or all or substantially all of the assets of, any Person or any
joint venture, or (ii) make or permit to exist any loans, advances or guarantees
to or for the benefit of any Person or assume, guarantee, endorse, contingently
agree to purchase or otherwise become liable for or upon or incur any obligation
of the Joint Venture or any other Person (other than those created by the Loan
Documents and Permitted Indebtedness and other than (A) trade credit extended in
the ordinary course of business, (B) advances for business travel and similar
temporary advances made in the ordinary course of business to officers,
directors and employees, and (C) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of
business). Borrower, directly or indirectly, shall not purchase, own, operate,
hold, invest in or otherwise acquire any facility, property or assets or allow
the warehousing, location or storage of any Collateral other than at the
locations set forth on Schedule 5.18B unless Borrower shall provide to Lender at
least thirty (30) Business Days prior written notice. Borrower shall have no
Subsidiaries other than those Subsidiaries, if any, existing on the Restatement
Date and set forth in Schedule 5.3.

 

- 8 -



--------------------------------------------------------------------------------



 



(j)    Section 7.6 of the Agreement, entitled “Transactions with Affiliates” is
hereby amended and restated as follows:
7.6   Transactions with Affiliates
Borrower shall not enter into or consummate any transaction of any kind with
(i) any of its Affiliates, (ii) any Guarantor or any of their respective
Affiliates or (iii) the Joint Venture other than: (a) salary, bonus, severance,
employee stock option and other compensation and employment arrangements with
directors or officers in the ordinary course of business, provided, that no
payment of any bonus or severance shall be permitted if a Default or Event of
Default has occurred and remains in effect or would be caused by or result from
such payment and provided further that, regardless of whether a Default or Event
of Default shall have occurred and remain in effect or would be caused by or
result from such payment, no payment of any severance shall be made,
individually or in the aggregate, in excess of $250,000 in any twelve (12) month
period, (b) Distributions and dividends permitted pursuant to Section 7.5,
(c) transactions with Lender or any Affiliate of Lender, (d) payments permitted
under and pursuant to written agreements entered into by and between Borrower
and one or more of its Affiliates that both (A) reflect and constitute
transactions on overall terms at least as favorable to Borrower as would be the
case in an arm’s-length transaction between unrelated parties of equal
bargaining power, and (B) are subject to such terms and conditions as determined
by Lender in its sole discretion; provided, that notwithstanding the foregoing
clauses (A) and (B) above Borrower shall not (Y) enter into or consummate any
transaction or agreement pursuant to which it becomes a party to any mortgage,
note, indenture or guarantee evidencing any Indebtedness of any of its
Affiliates or otherwise to become responsible or liable, as a guarantor, surety
or otherwise, pursuant to agreement for any Indebtedness of any such Affiliate,
or (Z) make any payment to any of its Affiliates in excess of $10,000 without
the prior written consent of Lender and (e) notwithstanding subsection
(a) above, payments of salary, bonus, severance and deferred compensation under
the Gregg Separation Agreement; provided however that payments in respect of
“Put Right(s)” under the Gregg Separation Agreement shall continue to be
governed by the Employee Subordination Agreement.
(k)    Subsection (e) of Section 7.10 of the Agreement is hereby deleted in its
entirety and of no further force and effect.
(l)    Subsection (a) of Section 9.1 of the Agreement, entitled “Rights and
Remedies” is hereby amended and restated as follows:
(a)   In addition to the acceleration provisions set forth in Article VIII
above, upon the occurrence and continuation of an Event of Default, Lender shall
have the right to exercise any and all rights, options and remedies provided for
in the Loan Documents, under the UCC or at law or in equity, including, without
limitation, the right to (i) apply any property of any Borrower held by Lender
to reduce the Obligations, (ii) foreclose the Liens created under the Security
Documents, (iii) realize upon, take possession of and/or sell any Collateral or
securities pledged (other than Collateral consisting of Accounts

 

- 9 -



--------------------------------------------------------------------------------



 



owed or owing by Medicaid/Medicare Account Debtors absent a court order or
compliance with applicable law) with or without judicial process, (iv) exercise
all rights and powers with respect to the Collateral as any Borrower, as
applicable, might exercise (other than with respect to Collateral consisting of
Accounts owed or owing by Medicaid/Medicare Account Debtors absent a court order
or compliance with applicable law), (v) collect and send notices regarding the
Collateral (other than with respect to Collateral consisting of Accounts owed or
owing by Medicaid/Medicare Account Debtors absent a court order or compliance
with applicable law), with or without judicial process, (vi) by its own means or
with judicial assistance, enter any premises at which Collateral and/or pledged
securities are located, or render any of the foregoing unusable or dispose of
the Collateral and/or pledged securities on such premises without any liability
for rent, storage, utilities, or other sums, and no Borrower shall resist or
interfere with such action, (vii) at Borrower’s expense, require that all or any
part of the Collateral be assembled and made available to Lender at any place
designated by Lender, (viii) reduce or otherwise change the Facility Cap,
(ix) relinquish or abandon any Collateral or securities pledged or any Lien
thereon and/or (x) continue to charge all interest, fees and other amounts
provided under this Agreement on the Minimum Balance regardless of whether
Advances are made or outstanding. Notwithstanding any provision of any Loan
Document, Lender shall have the right, at any time that Borrower fails to do so,
and from time to time, without prior notice, to: (i) obtain insurance covering
any of the Collateral to the extent required hereunder or Lender to the extent
required under Landlord Waiver and Consent or Warehouse Waiver and Consent;
(ii) pay for the performance of any of Obligations; (iii) discharge taxes or
Liens on any of the Collateral that are in violation of any Loan document unless
Borrower is in good faith with due diligence by appropriate proceedings
contesting those items; and (iv) pay for the maintenance and preservation of the
Collateral, including the payment of rent, warehouse fees or other per diem
charges if required under any Landlord Waiver and Consent or Warehouse Waiver
and Consent. Such expenses and advances shall be added to the Obligations until
reimbursed to Lender and shall be secured by the Collateral, and such payments
by Lender shall not be construed as a waiver by Lender of any Event of Default
or any other rights or remedies of Lender.
(m)    Section 1 of Annex I of the Agreement, entitled “Minimum EBITDA,” is
hereby amended as follows:

  1)  
Minimum EBITDA

At no time shall Borrower permit EBITDA to be less than the amounts set forth
across from such month or month(s) for the Test Period most recently ended:

      Test Period Ending   Minimum EBITDA August 31, 2006   $900,000
September 30, 2006   $756,000 October 31, 2006   $1,080,000 November 30, 2006  
$450,000 December 31, 2006   $90,000 January 31, 2007   ($50,000) February28,
2007   $180,000 March 31, 2007   $360,000

 

- 10 -



--------------------------------------------------------------------------------



 



      Test Period Ending   Minimum EBITDA April 30, 2007   $360,000 May 31, 2007
  $450,000 June 30, 2007   $540,000 July 31, 2007   $630,000 August 31, 2007  
$720,000 September 30, 2007   $810,000 October 31, 2007   $990,000 November 30,
2007   $1,170,000 December 31, 2007   $1,260,000 January 31, 2008 and thereafter
  $1,500,000

(n)    Section 2 of Annex I of the Agreement, entitled “Fixed Charge Coverage
Ratio (EBITDA/Fixed Charge),” is hereby amended by amending such covenant as
follows:

  2)  
Fixed Charge Coverage Ratio (EBITDA/Fixed Charges)

At no time shall Borrower permit Fixed Charge Coverage Ratio to be less than the
following as at the end of the following calendar months:

      Test Period Ending   Minimum Fixed Charge Coverage Ratio August 31, 2006  
1.0 to 1.0 September 30, 2006   .95 to 1.0 October 31, 2006   1.0 to 1.0
November 30, 2006   .56 to 1.0 December 31, 2006   .11 to 1.0 January 31, 2007  
Not Applicable February 28, 2007   .23 to 1.0 March 31, 2007   .45 to 1.0
April 30, 2007   .45 to 1.0 May 31, 2007   .56 to 1.0 June 30, 2007   .68 to 1.0
July 31, 2007   .79 to 1.0 August 31, 2007   .90 to 1.0 September 30, 2007   1.0
to 1.0 October 31, 2007   1.25 to 1.0 November 30, 2007   1.25 to 1.0
December 31, 2007 and thereafter   1.50 to 1.0

(o)    Section 3 of Annex I of the Agreement, entitled “Cash Velocity,” is
hereby amended as follows:

  3)  
Cash Velocity

Collections of Borrower’s Accounts (which shall not include CIGNA Receipts for
purposes of this covenant) for each Test Period shall not be less than the
amount set forth below for each Test Period during the Term; provided, that upon
any violation of or failure to comply with this covenant Lender shall have the
right, in its sole discretion, to consider for all purposes under the Agreement
as though Borrower actually collected Accounts equal to such minimum required
amount.

 

- 11 -



--------------------------------------------------------------------------------



 



      Test Period Ending   Cash Velocity August 31, 2006   $10,500,000
September 30, 2006   $9,500,000 October 31, 2006   $9,500,000 November 30, 2006
  $9,300,000 December 31, 2006   $9,100,000 January 31, 2007   $9,400,000
February 28, 2007   $10,200,000 March 31, 2007   $11,000,000 April 30, 2007  
$11,600,000 May 31, 2007   $12,000,000 June 30, 2007   $12,400,000 July 31, 2007
  $13,000,000 August 31, 2007   $13,600,000 September 30, 2007   $14,100,000
October 31, 2007   $14,300,000 November 30, 2007   $14,500,000 December 31, 2007
  $14,700,000 January 31, 2008 and thereafter   $15,200,000

(p)    The definition of “Total Debt Service”, located in Annex I of the
Agreement, entitled “DEFINITIONS”, is hereby deleted in its entirety and
replaced with the following:
“Total Debt Service” shall mean, for any Test Period the sum of (i) scheduled or
other required payments of principal on Indebtedness, and (ii) Interest Expense
(excluding interest which shall not be paid in cash), in each case for such Test
Period.
(q)    The last paragraph contained in the definitions section of Annex I of the
Agreement, which begins “Borrower acknowledges and agrees” is hereby deleted in
its entirety and of no further force and effect.
(r)    The definition of “Joint Venture Consent”, contained in Appendix A of the
Agreement, entitled “DEFINITIONS”, is hereby deleted in its entirety and
replaced with the following:
“Joint Venture Dissolution Consent” means that certain consent letter issued by
Lender to Borrower dated September 27, 2006 in connection with the dissolution
of the Joint Venture.
3.    Conditions to Effectiveness. This Amendment shall be effective on the date
(the “Effective Date") upon which the following conditions precedent are
satisfied:
(a)    Borrower shall have delivered to Lender an executed copy of this
Amendment duly executed by an authorized officer of Borrower and each other
agreement, document or instrument reasonably requested by the Lender in
connection with this Amendment, each in form and substance reasonably
satisfactory to Lender;

 

- 12 -



--------------------------------------------------------------------------------



 



(b)    the representations and warranties contained herein and in all other Loan
Documents shall be true and correct;
(c)    no Default or Event of Default shall be in existence (except to the
extent cured by this Amendment); and
(d)    Lender shall have received all fees, charges and expenses payable to in
connection with this Amendment and the documentation related hereto, including,
but not limited to, legal fees and out-of-pocket costs (including in-house
counsel fees and expenses).
4.    Representations and Warranties.
(a)    Notwithstanding any other provision of this Amendment, Borrower hereby
confirms and makes all of the representations and warranties set forth in the
Agreement and other Loan Documents with respect to such Borrower and this
Amendment as of the date hereof and as of the Effective Date and confirms that
they are true and correct and no Default or Event of Default has occurred and is
continuing as of the date hereof.
(b)    Borrower hereby represents and warrants as of the date of this Amendment
and as of the Effective Date as follows: (i) it is duly incorporated or
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) the execution, delivery and performance by it
of this Amendment, as applicable, are within its powers, have been duly
authorized, and do not contravene (A) its articles of organization, operating
agreement, or other organizational documents, or (B) any applicable law;
(iii) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any Governmental Authority or other
Person, is required in connection with the execution, delivery, performance,
validity or enforceability of this Amendment, as applicable, by or against it;
(iv) this Amendment has been duly executed and delivered by it; (v) this
Amendment constitutes its legal, valid and binding obligations enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by general
principles of equity; and (vi) after giving effect to this Amendment, it is not
in default under the Agreement and no Default or Event of Default exists, has
occurred or is continuing.
5.    Expenses. Borrower shall pay all costs and expenses incurred by Lender or
any of its Affiliates, including, without limitation, documentation and
diligence fees and expenses, all search, audit, appraisal, recording,
professional and filing fees and expenses and all other out-of-pocket charges
and expenses and reasonable attorneys’ fees and expenses, in connection with
entering into, negotiating, preparing, reviewing and executing this Amendment
contemplated hereby and all related agreements, documents and instruments, and
all of the same, to the extent incurred and not promptly reimbursed by Borrower,
may be charged to Borrower’s account and shall be part of the Obligations. If
Lender or any of its Affiliates uses in-house counsel for any of the purposes
set forth above Borrower expressly agrees that its Obligations include
reasonable charges for such work commensurate with the fees that would otherwise
be charged by outside legal counsel selected by Lender or such Affiliate in its
sole discretion for the work performed.
6.    Effect of Amendment. Lender and Borrower hereby acknowledge and agree that
except as provided in this Amendment, the Agreement, the Note and the other Loan
Documents remain in full force and effect and have not been modified or amended
in any respect, it being the intention of Lender and Borrower that this
Amendment and the Agreement be read, construed and interpreted as one and the
same instrument. The foregoing amendments are subject to Borrower executing and
delivering this Amendment and all additional documents required to be executed
and delivered herein. In addition, the foregoing does not constitute a waiver by
Lender of any Default or Event of Default.

 

- 13 -



--------------------------------------------------------------------------------



 



7.    Confirmation of Agreements. Lender and Borrower hereby acknowledge and
agree that, except as provided in this Amendment, the Agreement, the Note and
the other Loan Documents, and the grant of the liens, security interests and
other encumbrances thereunder, and their agreements, covenants, obligations,
representations and warranties thereunder and therein, are hereby expressly
ratified, confirmed and restated as of the date hereof.
8.    References to Loan Documents. Each of the other Loan Documents are hereby
modified in such a manner as to be consistent with all modifications and
agreements contained herein and to the extent that all references therein to and
descriptions therein of the Agreement and the Note shall be deemed to refer to
and describe the Agreement.
9.    Capitalized Terms. All capitalized terms not otherwise defined in this
Amendment shall have the meanings ascribed to such terms in the Agreement.
10.    Benefit. This Amendment shall inure to the benefit of and bind the
parties hereto and their respective successors and assigns.
11.    Amendments. This Amendment may not be changed, modified, amended,
restated, waived, supplemented, discharged, canceled or terminated orally or by
any course of dealing or in any other manner other than by the written agreement
of Lender and Borrower. This Amendment shall be considered part of the Agreement
for all purposes under the Agreement.
12.    Headings and Counterparts. The captions in this Amendment are intended
for convenience and reference only and do not constitute and shall not be
interpreted as part of this Amendment and shall not affect the meaning or
interpretation of this Amendment. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute but one and the same
instrument. This Amendment may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for all
purposes, and each party to this Amendment agrees that it will be bound by its
own facsimile signature and that it accepts the facsimile signature of each
other party to this Amendment.
13.    Governing Law; JURY TRIAL WAIVER. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET
FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND
NOTICE PROVISIONS OF THE AGREEMENT.
14.    RELEASE BY BORROWER. By execution of this Amendment, Borrower
acknowledges and confirms that Borrower does not have any offsets, defenses or
claims against Lender, or any of its present or former subsidiaries, affiliates,
officers, directors, shareholders, employees, agents, representatives,
attorneys, predecessors, successors or assigns whether asserted or unasserted.
To the extent that Borrower may have such offsets, defenses or claims, Borrower
and each of its successors, assigns, parents, subsidiaries, affiliates,
predecessors, employees, agents, heirs, executors, as applicable, jointly and
severally, knowingly, voluntarily and intentionally waive, release and forever
discharge Lender, its subsidiaries, affiliates, officers, directors,
shareholders, employees, agents, attorneys,

 

- 14 -



--------------------------------------------------------------------------------



 



predecessors, successors and assigns, both present and former (collectively the
“Lender Affiliates”) of and from any and all actual or potential claims,
demands, damages, actions, requests for sanctions and causes of action, torts,
obligations, suits, debts, controversies, damages, judgments, executions, claims
and demands whatsoever, all other liabilities whether known or unknown, matured
or unmatured, contingent or absolute, of any kind or description whatsoever,
either in law or in equity, asserted or unasserted which against Lender and/or
Lender Affiliates they ever had, now have, claim to have or may later have or
which any of any Borrower’s successors, assigns, parents, subsidiaries,
affiliates, predecessors, employees, agents, heirs, executors, as applicable,
both present and former ever had, now has, claim to have or may later have, upon
or by reason of any manner, cause, causes or thing whatsoever, including,
without limitation, any presently existing claim or defense whether or not
presently suspected, contemplated or anticipated, and Borrower hereby agrees
that Borrower is collaterally estopped from asserting any claims against Lender
or any of the Lender Affiliates relating to the foregoing.
15.    Entire Agreement. This Amendment, the Agreement, and the other Loan
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersedes all prior agreements and
understandings, if any, relating to the subject matter hereof and thereof and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties.
16.    Miscellaneous. Whenever the context and construction so require, all
words used in the singular number herein shall be deemed to have been used in
the plural, and vice versa, and the masculine gender shall include the feminine
and neuter and the neuter shall include the masculine and feminine. This
Amendment shall inure to the benefit of Lender, all future holders of any Note,
any of the Obligations or any of the Collateral and all Transferees, and each of
their respective successors and permitted assigns. No Borrower may assign,
delegate or transfer this Amendment or any of its rights or obligations under
this Amendment without the prior written consent of Lender. No rights are
intended to be created under this Amendment for the benefit of any third party
donee, creditor or incidental beneficiary of Borrower or any Guarantor. Nothing
contained in this Amendment shall be construed as a delegation to Lender of any
Borrower’s or any Guarantor’s duty of performance, including, without
limitation, any duties under any account or contract in which Lender has a
security interest or Lien. This Amendment shall be binding upon Borrowers and
their respective successors and assigns.

 

- 15 -



--------------------------------------------------------------------------------



 



Exhibit 10.8
[intentionally left blank — signature page follows]

 

 



--------------------------------------------------------------------------------



 



Exhibit 10.8
[signature page to Second Amendment]
IN WITNESS WHEREOF, Lender and Borrower have executed this Second Amendment as
of the date first above written.

          LENDER:   CAPITALSOURCE FINANCE LLC
      By:   /s/ Patrick L. Coffey         Name:   Patrick L. Coffey       
Title:   Director     

BORROWER:

            UNITED STATES PHARMACEUTICAL GROUP, L.L.C. d/b/a NATIONSHEALTH
       By:   /s/ Timothy Fairbanks         Name:   Timothy Fairbanks       
Title:   CFO        NATIONSHEALTH HOLDINGS, L.L.C.
       By:   /s/ Timothy Fairbanks         Name:   Timothy Fairbanks       
Title:   CFO        NATIONSHEALTH, INC.
       By:   /s/ Timothy Fairbanks         Name:   Timothy Fairbanks       
Title:   CFO     

 

 